PER CURIAM.
The order to show cause did not state the grounds nor the irregularity complained of upon which the motion to vacate the attachment was to be made. Under rule 37 of the general rules of practice it is provided that “when the motion is for irregularity, the notice or order shall specify the irregularity complained of.” In the case of Stevens v. Middleton, 14 N. Y. Wkly. Dig. 126, it was held that “defects in the affidavits used on application for an attachment, which are not specified in a notice of motion to set aside the attachment, cannot be relied upon in support of the motion.” The order should be affirmed, with $10 costs and disbursements.